 Case 2:18-cv-00734-CCC-MF Document 127 Filed 09/15/20 Page 1 of 1 PageID: 3400


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                 MINUTES OF PROCEEDINGS

  NEWARK
                                                                   Date: September 15, 2020


  JUDGE: HON. CLAIRE C. CECCHI

  COURT REPORTER: WALTER PERELLI

  DEPUTY CLERK: JACQUIE LAMBIASE

                                                                    Docket No. 18-cv-734 (CCC)


  Title of Case: JANSSEN PHARMACEUTICALS, INC. et al v. TEVA PHARMACEUTICALS USA, INC. et al

  Appearances:

  Keith Miller, Barbara Mullin, Aron Fischer & Andrew D. Cohen, Esqs. On behalf of the Plaintiffs
  Liza Walsh, Christine Gannon, William Walsh, Jr., Christopher Jagoe, Mira Mulvaney & Jeanna
  Wacker, Esqs. on behalf of the defendants


  NATURE OF PROCEEDINGS:


Oral argument held on the following motions:
-MOTION to Amend/Correct Inventorship Pursuant to 35 U.S.C. Section 256 by JANSSEN PHARMACEUTICA [DE91]
Withdrawn
-MOTION in Limine by All Defendants [DE98]
Ordered decision reserved.



  Time Commenced: 1:30 p.m.                         Time Adjourned: 4:00 p.m.


                                                                    Jacquie Lambiase
                                                                 Jacquie Lambiase, Deputy Clerk
